Citation Nr: 1439727	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-10 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, claimed as a  residual of intestinal parasites.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

5.  Entitlement to service connection for erectile dysfunction

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to November 30, 2011, and in excess of 70 percent as of November 30, 2011.
8.  Entitlement to an initial compensable rating for bilateral hearing loss.

9.  Entitlement to special monthly compensation based on loss of use.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
In March 2011, the Veteran was provided a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence in support of the claims accompanied by a waiver of RO consideration.

In September 2011, the Board remanded three issues for additional development.  The Board finds that there was substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

An April 2012 rating decision denied entitlement to service connection for diabetes mellitus, peripheral neuropathy of the lower and upper extremities, erectile dysfunction, and hypertension and entitlement to special monthly compensation based on loss of use.  The Veteran's attorney filed a notice of disagreement in July 2012 with the April 2012 decision.  Those issues are not shown to have been addressed in a statement of the case.  Where the Board finds a notice of disagreement has been submitted which has not been addressed in a statement of the case, the issue should be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the lower and upper extremities, erectile dysfunction, and hypertension, entitlement to special monthly compensation based on loss of use, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The competent medical opinion evidence shows that the Veteran's intestinal infection resolved during service and there is no evidence of any current intestinal disorder or residual of the inservice infection.

2.  Gastroesophageal reflux disease (GERD) was first diagnosed many years after discharge from service and the only medical opinion on the issue of a relationship to the Veteran's service, to include the intestinal infection during service, weighs against the claim.  There is no competent evidence establishing a relationship between GERD with any aspect of the Veteran's service.

3.  Since the December 23, 2005, effective date of the grant of service connection, the Veteran's PTSD has been manifested by ongoing symptoms of irritability and angry outbursts, recurrent nightmares, suicidal thoughts, intrusive recollections, flashbacks, sleep impairment, depression, panic attacks, social isolation, restricted social functioning, avoidance behaviors, helplessness and hopelessness, and detachment/estrangement from others to include his son; such symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.

4.  Since the October 10, 2006, effective date of the grant of service connection, the Veteran had, at worst, Level I hearing in the right ear and Level VI hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder, claimed as a residual of intestinal parasites, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but not higher, for PTSD, from the December 23, 2005, effective date of service connection, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an initial compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2006, January 2007, and  May 2008. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The continuity of symptomatology avenue of service connection, creating a presumption of service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, gastrointestinal disorders, including GERD, are not listed as a chronic disease in 38 C.F.R. § 3.309(a).  Therefore, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim for service connection for a gastrointestinal disorder.  

The Veteran, in written statements and in testimony before the Board, contends that he currently suffers from a gastrointestinal (GI) disorder that is related to active service.  Specifically, the Veteran contends that his current GI symptoms are related to a parasitic infection he developed during active military service.  He contends that as a result of a worm infection in service, he developed irritable bowel syndrome and gastroesophageal reflux disease (GERD), and has suffered from GI symptoms related to those conditions ever since.  He has testified that he began receiving treatment for irritable bowel syndrome and in the late 1970s.  The Veteran's brother, sisters, and mother, have also submitted lay statements indicating that the Veteran has suffered from GI problems since service, described as problems with eating, burning in the esophagus, frequent trips to the bathroom, stomach cramps, and diarrhea.  They reported that the Veteran took over the counter medication until the late 1970s when he began seeing a private physician.

Service medical records show treatment in October 1970 for symptoms of rectal bleeding with bowel movements, stomach cramps, and intermittent watery stools with a small amount of dark red.  The Veteran was found to have external hemorrhoids and ascaris ova in his stool.  He was treated with sitz bath, ointment, and an anthelmintic used to treat worm infections.  Thereafter, the service medical records are silent for complaints or clinical findings related to any gastrointestinal disorder.  Upon separation examination in May 1971, the Veteran reported that he was in good condition and his GI tract was found to be normal. 

The first post service clinical evidence of a gastrointestinal disability is in private hospital records dated in April 2000 showing treatment for a three day history of unexplained diarrhea with bright rectal bleeding and left lower quadrant pain.  At that time, past medical history was noted as unremarkable and the Veteran denied any past symptoms.  A colonoscopy and biopsy revealed polyps and inflammatory bowel disease.  Later in April 2000, the Veteran sought private treatment for a one week history of abdominal pain with nausea and vomiting.  An upper GI air contrast revealed some moderate gastroesophageal reflux but no reflux esophagitis or hiatal hernia.  Private medical records thereafter show active medications to include Prevacid.

VA medical records show that in March 2003, the Veteran reported a history of lower GI bleeding and GERD that was controlled with Prevacid.  It was noted that a colonoscopy in April 2000 revealed hyperplastic polyps and that there was no evidence of inflammatory bowel disease after biopsy.  The Veteran's symptoms had improved and he had been asymptomatic since that time.  In June 2005, in connection with a claim for Social Security Administration disability benefits, the Veteran reported that hydrocodone caused an upset stomach.  In September 2006, the Veteran sought VA treatment for left lower abdominal pain and feelings of nausea associated with eating.  Uncontrolled GERD was assessed.  In March 2007, the Veteran reported that pain medication he was taking for a nonservice-connected back disability irritated his stomach.  He also reported experiencing an impacted bowel in September 2006 that was resolved with laxatives.  His GERD medications were decreased at that time. 

In October 2006, the Veteran submitted a claim for residuals of an intestinal parasite.  The Veteran asserted that he still had intestinal problems as a result of the intestinal parasite in service, and that those problems continued to the present.  

At a May 2007 VA examination, after reviewing the Veteran's claims file and examining the Veteran, the examiner diagnosed GERD, finding it to be consistent with all of the Veteran's reported symptoms.  The examiner stated that GERD was not associated with or the result of infestation with ascaris lumbricoides.  The examiner also noted a review of up to date infectious disease information on ascaris lumbricoides and indicated a review of the Veteran's case by the VA staff infectious disease doctor. 

In February 2008, the same VA examiner was asked to provide another opinion. The examiner did not reexamine the Veteran but noted a review of the claims file and the Veteran's electronic medical record, including an April 2000 colonoscopy report.  The examiner noted that when the Veteran was seen in May 2007, his symptoms were primarily associated with GERD.  It was also noted that the Veteran complained of constipation at that time, which he blamed on hydrocodone.  The examiner noted that hydrocodone was a common cause of chronic constipation.  The examiner indicated that ascaris lumbricoides is a common helminthic infection that has been associated with a pulmonary condition and hepatobiliary and bowel obstruction.  However, bowel obstruction was not the same as inflammatory bowel disease, and there was no link between a remote infestation of the helminthic infection and inflammatory bowel disease.  Therefore, inflammatory bowel disease was not caused by or the result of infestation with ascaris lumbricoides.

A December 2011 VA examination report shows that the Veteran was diagnosed with GERD.  No intestinal conditions, such as irritable bowel syndrome, ulcerative colitis, or diverticulitis, were diagnosed.   The examiner noted a detailed medical history as provided by the Veteran.  It was noted that on repeated questioning, the Veteran denied having any lower gastrointestinal problems related to infection.  The Veteran stated that the problems had always been upper intestinal of the stomach and that he had always had bowel problems too.  The examiner noted that it was difficult to obtain a history from the Veteran and that he was not consistent and gave different answers to the same questions over the course of the interview.  The examiner noted that the Veteran had signs or symptoms attributable to non-surgical, non-infectious intestinal conditions that included alternative diarrhea and constipation and nausea.  The examiner concluded that there was no evidence of an intestinal disability or that a chronic condition existed.  The examiner further stated that the Veteran was treated for a helminthic infection in service with no evidence of residuals at the time of separation.  He was treated in 2000 for infectious enteritis with a negative colonoscopy pathology.  There was no mention in follow-up records of a chronic problem.  In the absence of evidence of a disability, no opinion was given.  

The December 2011 VA examiner then provided a comprehensive discussion of the evidence of record pertinent to the issue of whether the Veteran's GERD was due to or a result of the ascarisis infection in service.  The examiner cited to and discussed relevant medical literature in detail.  The examiner opined that the Veteran's GERD was not caused by or a result of the ascarisis infection during service.  The examiner explained that GERD is a disorder of the stomach and esophagus.  Ascarisis did not affect the stomach or esophagus.  The small intestines and lungs were the sites of activity.  Further, the life span is 10 to 24 months.  The examiner determined that the Veteran clearly did not have an infection at the present time and the symptoms in the stomach and esophagus were unrelated to the prior infection.  The examiner further opined that the Veteran's GERD did not manifest in service nor was it in anyway related to service.  The examiner noted that the Veteran was treated in service for an acute infection.  There was no evidence of GERD at the time of service and the Veteran's signed statement in 1971 denied any problems.  

Initially, the Board notes that the Veteran has not been diagnosed with an intestinal disability and the competent medical opinion evidence concludes that the Veteran's in-service ascarisis infection resolved by the time of his separation.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present intestinal disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With regard to the currently diagnosed GERD, the service medical records are negative for any complaints, findings, or diagnosis of GERD in service, and the Veteran did not seek treatment for GERD until many years after service.  The Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, the Board finds that the December 2011 VA examiner's opinion, considered with prior opinions from May 2007 and 2008 are probative, as they were predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms and continuity of symptomatology, and supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion).  In fact, the December 2011 VA examiner provided a thorough discussion of the evidence of record from the Veteran's service to present, to include consideration of the Veteran's contentions and lay statements from family members and a thorough discussion of medical literature in support of the medical opinions.  Significantly, the Veteran has not submitted any contrary competent evidence linking GERD to service, or that he in fact, currently has any actual intestinal disability or residual related to an ascarisis infection in-service, aside from his own assertions.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his lay statements, and lay statements provided by his family.  The Veteran and his family can testify to that which they are competent to observe, but they are not competent to provide a medical diagnosis of an intestinal disability or opine as to whether any diagnosed disability, such as GERD, is related to service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Board finds no basis for concluding that the Veteran is competent to establish the etiology of his GERD in the absence of specialized training because that determination is one of a medically complex manner.  Even considering the Veteran's statements as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of stomach complaints in April 2000, and there is absolutely no indication that the Veteran attributed his stomach complaints or the later diagnose of GERD to his active service until he submitted a claim in October 2006 for VA compensation.  Furthermore, no GI problems were found at separation from service.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements as to continuity of symptomatology are less credible and carry little probative weight.  Furthermore, the December 2011 VA examiner found that the history provided by the Veteran was inconsistent throughout the interview.  Lastly, the Veteran has not submitted competent medical evidence that relates GERD to service.

While the Veteran attributes his diagnosed GERD to the in-service ascarisis infection it does not necessarily follow that there is a relationship.  The Board finds that the contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the internet medical articles provided by the appellant, the Board finds that evidence is not probative with regard to this claim because it does not specifically address whether the Veteran now has any gastrointestinal disability related to the ascarisis infection in-service.  Sacks v. West, 11 Vet. App. 314 (1998); Mattern v. West, 12 Vet. App. 222 (1999).  Moreover, the literature only provides generalized information concerning the definition, methods of transmission, life cycle, symptoms, treatment, and prevention of ascarisis infection.  While those general findings can provide important support when combined with an opinion of a medical professional, no medical opinion addressing the specific facts of this case has been presented.  Mattern v. West, 12 Vet. App. 222 (1999) (pertinent medical literature, in combination with a medical nexus opinion, is considered probative evidence in support of a claim for service connection).  Therefore, the Board finds the articles are of low probative value and are outweighed by the competent medical opinions of record.

Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has an actual diagnosed intestinal disability or that the diagnosed GERD is related to service or to the inservice infection.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD

The Veteran's service-connected PTSD has been assigned an initial 50 percent rating prior to November 30, 2011, and a 70 percent as of November 30, 2011 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating formula for rating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's PTSD.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).

A November 2005 VA consultation report shows that the Veteran's mood was depressed, with a serious affect.  He admitted to some suicidal ideation, but denied plans or intent.  He was alert and fully oriented.  He reported disturbed sleep, nightmares of combat, and panic "like a flashback" with fear and having to run outside to try and catch his breathe.  The Veteran noted he was divorced.   In addition, he had nightmares of combat, intrusive thoughts, avoidant symptoms of avoiding reminders, detachment emotionally and socially from others, loss of interest in activities and hyperarousal symptoms of disturbed sleep, concentration problems, hypervigilance, and exaggerated startle response.  Those symptoms caused him emotional distress and interfered with his functioning socially and occupationally.  The diagnosis was chronic PTSD and a GAF score of 50 was assigned, with serious symptoms and impairments.  

A February 2006 VA PTSD examination report shows that the Veteran had a son, but had no contact with the son or his ex-wife.  He visited his parents and sibling every weekend.  He no longer had much contact with friends.  He lived with his girlfriend, but his depression left him irritable with her.  He did not like being around other people.  The VA examiner noted that the Veteran was clean and casually dressed, with psychomotor activity that was lethargic, and speech that was slow.  His affect was blunted and his mood was depression.  He was fully oriented.  His thought process was scattered.  He did not have delusions.  He had severe sleep impairment that interfered with daily activities in that he averaged two to three hours of sleep a night.  He did not have inappropriate behavior or obsessive or ritualistic behaviors.  The Veteran had panic attacks and poor impulse control  where he lost his temper frequently and destroyed property.  He had thoughts of suicide two to three times a week, but denied intent.  Memory was normal.  In addition, the examiner noted that the Veteran had panic, depression, nightmares, and social avoidance.  The Veteran's depression and substance abuse were both secondary to his PTSD.  The diagnoses were chronic PTSD, recurrent major depression secondary to PTSD, and polysubstance abuse in partial remission, secondary to PTSD.  A GAF score of 48 was assigned.  The examiner noted that the Veteran was unemployed and that occupational impairment was due primarily to back pain.  

An April 2006 private psychological evaluation report shows that the Veteran presented with depressed an angry mood with decreased concentration and short term memory.  His sleep was poor, in part due to his mind racing.  He had been overeating and gaining weight.  He had crying spells two or three times a week and had suicidal thoughts, but had never attempted to hurt himself.  He described full panics that include hyperventilation.  He had flashbacks to Vietnam.  He tended to be hyper alert, panicky, and depressed.  The examiner found the Veteran to be neatly and appropriately dressed and fully oriented.  Recent memory was moderately deficient and judgment was mildly deficient.  The Veteran denied hallucinations and delusions.  The Veteran stated that he was hardly ever in a good mood and wanted everyone to leave him alone.  He stayed home and did some light housework, was on the couch a lot, used his computer, and helped his girlfriend's son with school work.  He did nothing much for fun although he used to enjoy motorcycles.  The diagnosis was PTSD and the Veteran was found to have significant symptoms of depression and anxiety and some panic.  The prognosis was poor.  

A May 2008 VA psychiatric note shows that the Veteran complained of poor and broken sleep with nightmares.  He reported panic attacks two times per week and took Xanax as needed.  His mood was reported as depressed.  He felt hopeless and helpless with brief passive fleeting suicidal ideation, but denied plan and intent because he cared for family members.  A new medication was to be started to help with anxiety and depression.  The Veteran was alert and casually dressed.  His affect was restricted, mood was depressed, and his thought processes were clear with no report of hallucinations.  Insight and judgment were fair.  The assessment was chronic PTSD and moderate recurrent major depressive disorder.  A GAF score of 45-50 was assigned.  

In an April 2011 private psychological assessment, the Veteran was noted to have anxiety, depression, low energy, low frustration tolerance, and conflict with his family, limiting him socially and inhibiting him from maintaining gainful employment.  The Veteran was appropriately dressed with good grooming and hygiene.  His expressions and mannerisms were appropriate.  He was oriented to person, place, time, and circumstance.  There was no significant impairment in delayed recall.  Thought processes were spontaneous, logical, and coherent.  The Veteran reported experiencing visual hallucinatory activity when he was significantly depressed.  He denied current suicidal or homicidal ideation.  However, within the past six months he had experienced suicidal ideation 25 to 30 times.  Insight and judgment were considered impaired.  The examiner diagnosed chronic PTSD, severe recurrent major depressive disorder with mood-congruent psychotic features, late onset dysthymic disorder, generalized anxiety disorder, panic disorder with agoraphobia, and pain disorder associated with both psychological factors and a general chronic medical condition.  The examiner concluded that the Veteran was unable to maintain gainful employment due to physical and emotional issues.  A GAF score of 35 was assigned.  

A November 2011 VA PTSD examination report shows that the Veteran was diagnosed with PTSD and depression, and was assigned a GAF score of 57.  The Veteran reported flashbacks, panic attacks, nightmares, and difficulty sleeping and avoidance behaviors as part of PTSD symptoms.  His depression was characterized by diminished interest in activities previously enjoyed, reduced motivation, social withdrawal, low energy, and depressed mood.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that his girlfriend of 10 years recently moved out and he was living alone.  He became irritable and his girlfriend was afraid that his temper may be hurtful to her son.  He was never violent, but yelled.  He had been estranged from his own biological son and had not seen him for four years.  His relationship with his family members was "fine."  The Veteran indicated that he did not work due to his PTSD symptoms.  He stated that his flashbacks, panic attacks, intense fear, and avoidance made it difficult to maintain employment.  Since the last VA examination, his symptoms had increased.  He had panic attacks four to five times a week and flashbacks.  He did not like being in groups.  The Veteran reported increase irritability manifested by being impatient with people, and avoidance of people and interpersonal interaction.  He had difficulty falling asleep, hypervigilance, markedly diminished interest or participation in significant activities, restricted range of affect, depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstance.  The examiner did not have enough substantiating reasons to find that the Veteran could not perform low to moderate stress sedentary employment with minimal social interaction. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD more nearly approximates the criteria for a higher initial 70 percent rating, but not higher, from December 23, 2005 effective date of the grant of service connection.  38C.F.R. § 4.7 (2013).

In granting an initial 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Since the December 23, 2005 effective date of the grant of service connection, the Veteran's PTSD symptoms were manifested primarily by irritability and angry outbursts, recurrent nightmares, suicidal thoughts, intrusive recollections, flashbacks, sleep impairment, depression, panic attacks, social isolation, restricted social functioning, avoidance behaviors, helplessness, hopelessness, and detachment/estrangement from others, to include his son.  The Board finds that symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since the December 23, 2005, effective date of the grant of service connection.  

Likewise, the Board also notes that the GAF score of 45-50, 48, and 50 assigned in May 2008, February 2006, and November 2005 medical records are supportive of the assignment of a 70 percent disability rating.  According to DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In this regard, the Veteran has indicated that he socializes with family, was irritable, has suicidal ideations, and has little interest in social activities, preferring to be left alone.  While the assignment of a GAF score of 57 during the November 2011 VA examination would suggest that a lower rating was warranted, and the assignment of a GAF score of 35 in the April 2011 private evaluation would suggest that a higher rating was warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2013).

However, the Board finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for the maximum 100 percent, rating.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  Evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As noted throughout the record, the Veteran was consistently found to be oriented and presented himself groomed with appropriate hygiene and appropriately dressed.  The Veteran knew his parents and siblings and even socializes to a limited extent, with family.  Therefore, he is shown to be able to be around other people, even if to a limited degree, and with some discomfort.  In addition, while the Veteran has mildly impaired memory, he has not been found to have any memory loss for names of close relatives, his prior occupation, or his own name.  In sum, the Board finds psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating. 

Accordingly, the Board finds that the criteria for a 70 percent rating, but not higher, for PTSD are met since service connection was established.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently rated 0 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  He contends that the severity of his bilateral hearing loss disability warrants a compensable disability rating.

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

Hearing tests will be conducted without hearing aids, and the results of testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85, Tables VI, VII (2013).

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2013).  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

Adequate rating of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The assignment of ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are made.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A May 2007 VA audiological evaluation revealed bilateral sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
20
30
40
28.75
LEFT
35
70
70
65
60

Speech discrimination scores on the Maryland CNC word list were 98 percent in the right ear and 96 percent in the left ear.  

A December 2011 VA audiological evaluation revealed bilateral sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
40
50
55
46.25
LEFT
55
85
80
80
75

Speech discrimination scores on the Maryland CNC word list were 98 percent in the right ear and 72 percent in the left ear.  

Applying the method for rating hearing loss to the results of the Veteran's audiology evaluation, the May 2007 audiometric evaluation equate to Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear using Table VI.  Application of those findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The December 2011 audiometric results equate to Level I hearing acuity in the right ear, and Level VI hearing acuity in the left ear using Table VI.  Application of those findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  No competent evidence showing more severe hearing loss during any period of the appeal has been submitted.  Accordingly, as the record does not contain any audiological findings since the effective date of the grant of service connection that would entitle the Veteran to a higher compensable rating for bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86, the Board finds that the Veteran is not entitled to an initial compensable rating for bilateral hearing loss.
 
In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The January 2013 VA examiner specifically set forth the functional effects of the Veteran's hearing disability, including a finding that the Veteran's bilateral hearing loss without the use of hearing aids impacted the Veteran's activities of daily living to include hearing of speech without visual cues and quiet conditions.  It may also have affected localization of sound and difficulty hearing on the phone.  The examiner noted that in the quiet conditions of the examination, the Veteran was able to communicate with the examiner without difficulty.  If the above conditions were met, employment could be maintained.  The Board finds that the record contains the type of evidence regarding functional impact required.

The Board has also considered the Veteran's testimony during the January 2013 RO hearing in which the Veteran stated that his hearing was really bad and he could not understand people if there was any background noise.  He further stated that his hearing was going downhill for the last four or five years and he was thinking about getting hearing aids.  A Veteran is competent to describe symptoms of which he has first-hand knowledge. Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements regarding the effects he has experienced due to hearing loss carry probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c) (West 2002).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board does not discount the difficulties that the Veteran experiences as a result of bilateral hearing loss. However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Thus, in this case, there is no basis for an initial compensable rating for the Veteran's service-connected bilateral hearing loss at any point since the October 10, 2006 effective date of the grant of service connection.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for hearing loss, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for bilateral hearing loss or PTSD.  There is no objective evidence showing that either condition has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for bilateral hearing loss and his PTSD is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to service connection for a gastrointestinal disorder, claimed as a residual of intestinal parasites, is denied.

Entitlement to an initial 70 percent rating, but not higher, for PTSD, effective December 23, 2005, is granted. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

With regard to the claims of service connection for diabetes mellitus, peripheral neuropathy of the lower and upper extremities, erectile dysfunction, and hypertension, and entitlement to special monthly compensation based on loss of use, the Veteran, through his attorney, submitted a statement in July 2012 that he disagreed with the April 2012 rating decision that denied those claims.  The Veteran's July 2012 statement is a timely notice of disagreement with that rating decision.  However, it does not appear that the RO has issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand the issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In May 2014, the Veteran's attorney submitted a formal claim of entitlement to TDIU.  A claim for TDIU is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447(2009).  Thus, the Board finds that it has jurisdiction of this matter.  Medical records associated with the claims file along with the Veteran's statements indicate that the Veteran's service-connected disabilities impacted his ability to obtain substantially gainful employment.  However, the Board will also note that there are other medical records that show that the Veteran's non service-connected disabilities, including his back, resulted in his inability to obtain substantially gainful employment.  The representative requested that the Veteran be examined to determine whether his service-connected disabilities precluded employment.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issues of entitlement to service connection for diabetes mellitus,  peripheral neuropathy of the lower and upper extremities, erectile dysfunction, and hypertension, and entitlement to special monthly compensation based on loss of use.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Send the Veteran notice that includes an explanation as to the information or evidence needed to establish entitlement to TDIU due to service-connected disability. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Allow a reasonable time for response.

3.  Schedule the Veteran for a VA examination to ascertain the cumulative impact of his service-connected disabilities.  The examiner must review the claim file and should note that review in the examination report. The rationale for all opinions should be explained.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (PTSD, tinnitus, and bilateral hearing loss), without consideration of any non-service-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the issue of entitlement to TDIU due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


